TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 11, 2021



                                      NO. 03-20-00061-CR


                                   Melvin Auston, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
                 BEFORE JUSTICES BYRNE, TRIANA, KELLY
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order entered by the trial court on December 17, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.